                        UNITED STATES BANKRUPTCY COURT
                         EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION - DETROIT


IN THE MATTER OF:                                             CHAPTER 13
EARL DAVENPORT ARNOLD, JR., Debtor                            CASE NO: 21-45764
                                                              JUDGE THOMAS J. TUCKER




                              TRUSTEE’S OBJECTION TO
                          CONFIRMATION OF CHAPTER 13 PLAN

       NOW COMES, the Chapter 13 Trustee, Tammy L. Terry, and objects to confirmation of
the Chapter 13 Plan in the above matter pursuant to E.D. Mich. L.B.R. 3015-3(a) and 11 U.S.C.
§1307(c)(5) as follows:

    1. The Trustee is unable to determine whether the Plan complies with 11 U.S.C. 1325(a)(4)
as the debtor’s Schedule A fails to fully disclose the nature of the debtor’s interest in the debtor’s
real property. The Trustee requests that the debtor(s) amend Schedule A to provide the
debtor’s(s’) interest in the property/properties.

    2. The debtor testified at the § 341 First Meeting of Creditors that he receives additional
financial support from his family. Based upon the debtor’s Schedule I, a portion of the debtor’s
monthly gross income in the amount of $1500.00 is derived from income received from family.
The Trustee therefore requests a filed Affidavit from the debtor’s family, with a copy served upon
the Trustee, in order to determine whether such income constitutes “regular income” as required
by 11 U.S.C. 109(e) and whether such income shall be sustained for the duration of the debtor’s
Plan pursuant to 11 U.S.C. 1325(a)(6).

    3. The debtor provides in schedule D that the debtor owes arrears on the Mortgage serviced
by SN Servicing Corporation. However, the debtor fails to treat the arrears in the Chapter 13
plan under class 4.2 and the Trustee request an amendment of same.

   4. The debtor provides in the Chapter 13 Plan for monthly payments to SN Servicing
Corporation for 43 payments. However, the plan is proposed for 60 months. The Trustee
request that the debtor clarify this information and provide information regarding payments for
months 44-60.

   5. The Trustee objects to the debtor’s failure to provide the correct information in the
worksheet in lines 6e, 6f, 7 and 8 and the Trustee request an amendment of same.




   21-45764-tjt     Doc 28     Filed 08/23/21      Entered 08/23/21 12:52:34         Page 1 of 3
        WHEREFORE, the Chapter 13 Trustee requests this Honorable Court deny confirmation
of the debtor’s (s’) Chapter 13 Plan.


8/23/2021                  OFFICE OF THE CHAPTER 13 TRUSTEE - DETROIT
                           /S/ TAMMY L. TERRY
                           Chapter 13 Standing Trustee
                           /S/ KIMBERLY SHORTER-SIEBERT (P49608)
                           /S/ MARILYN R. SOMERS-KANTZER (P52488)
                           Staff Attorneys
                           535 Griswold Street, Suite 2100
                           Detroit, MI 48226
                           (313) 967-9857
                           mieb_ecfadmin@det13.net




   21-45764-tjt   Doc 28   Filed 08/23/21   Entered 08/23/21 12:52:34     Page 2 of 3
                      UNITED STATES BANKRUPTCY COURT
                       EASTERN DISTRICT OF MICHIGAN
                        SOUTHERN DIVISION - DETROIT


IN THE MATTER OF:                                         CHAPTER 13
EARL DAVENPORT ARNOLD, JR., Debtor                        CASE NO: 21-45764
                                                          JUDGE THOMAS J. TUCKER



                                 CERTIFICATE OF MAILING


       I hereby certify that on 08/23/2021, a copy of TRUSTEE’S OBJECTIONS TO
CONFIRMATION OF CHAPTER 13 PLAN was electronically filed with the Clerk of Court,
served electronically to the debtor’s(s’) attorney and a copy of same deposited in the U. S.
Mail to the debtor (s) at the address as it appears below.



                                OFFICE OF THE CHAPTER 13 TRUSTEE - DETROIT
                                /S/ LATOYA ETHRIDGE
                                Chapter 13 Standing Trustee Clerk
                                535 Griswold Street, Suite 2100
                                Detroit, MI 48226
                                (313) 967-9857
                                mieb_ecfadmin@det13.net


Thornbladh Legal Group PLLC
7301 Schaefer
Dearborn, MI 48126


EARL DAVENPORT ARNOLD, JR.
3755 SHEFFORD BLVD
CANTON, MI 48188




   21-45764-tjt   Doc 28     Filed 08/23/21    Entered 08/23/21 12:52:34      Page 3 of 3
